     Case 20-10081    Doc 30    Filed 07/22/20 Entered 07/22/20 13:01:54        Desc Main
                                  Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

        IN THE MATTER OF                        IN PROCEEDINGS
                                                UNDER CHAPTER 13
        MICHAEL A. LARICCIA,
                                                NO. 20-10081
                     DEBTOR                     JUDGE: Cox

 OBJECTION TO CONFIRMATION OF THE AMENDED PLAN FILED JULY 20, 2020

         NOW COMES MidFirst Bank, by and through its attorneys, Shapiro Kreisman &

Associates, LLC, and states as follows:

1.       The Debtor filed a Chapter 13 Petition on April 29, 2020. He filed an amended

plan on July 20, 2020.

2.       The Movant holds a note (or services a loan) that is secured by a mortgage on

the Debtor’s residence, commonly known as:16823 Hilltop Avenue, Orland Hills, IL

60487.

3.       Pursuant to 11 USC 1322(b)(2) and 11 USC 1322(b)(5), the Debtor may not modify

the Movant’s right to receive all sums that were due and owing on the date that the case

was filed. The loan was in default in the amount of $20,082.02 on April 29, 2020.

4.       Notwithstanding the foregoing, the plan calls for the Chapter 13 Trustee to pay the

Movant pre-petition mortgage arrearages of only $13,571.00, thereby impermissibly

attempting to modify the Movant’s rights under the terms of the loan documents.

5.       Pursuant to 11 USC 1322(d)(1), the Court may not confirm a plan that will require

longer than 60 months to complete.
     Case 20-10081    Doc 30   Filed 07/22/20 Entered 07/22/20 13:01:54       Desc Main
                                 Document     Page 2 of 2



6.       Part 2.1 of the amended plan calls for plan payments to continue beyond 36

months in the event it becomes necessary to do so in order to pay the debts provided for

by the plan. Even with that extension, after 60 months, the amended plan would still

require additional payment of approximately $7,226.39, thereby resulting in a plan that

would require 70 months to complete.

7.       As set forth above, the amended plan is unconfirmable as a matter of law.

         WHEREFORE, MidFirst Bank prays that confirmation of the plan be denied and

for such other relief as the Court deems just.

                                    Respectfully submitted,

                                    _/s/ Richard B. Aronow_________
                                    Attorney for MidFirst Bank


Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
